Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a load regulation device for controlling an electrical load, the load regulation device comprising: a load regulation circuit configured to control the electrical load; and a control circuit configured to control the load regulation circuit to control an amount of power delivered to the electrical load and particularly including “ in response to receiving the indication, start preparing for energizing the electrical load while the electrical load remains unenergized; and enter the on state to control the load regulation circuit to energize the electrical load if a change state instruction is received within a first predetermined period of time after the control circuit starts to prepare for energizing the electrical load, or stop preparing for energizing the electrical load if the change state instruction is not received within the first predetermined period of time ”, in combination with the remaining claimed limitations as recited in claim 2 (claims 3-18 are allowable since they are dependent on claim 2).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a method for controlling an electrical load, the method comprising: operating in a low-power state during which the electrical load is unenergized; receiving an indication of a user's presence while operating in the low-power state and particularly including “enter the on state to control the load regulation circuit to energize the electrical load if a change state instruction is received within a first predetermined period of time after the control circuit starts to prepare for energizing the electrical load, or stop preparing for energizing the electrical load if the change state instruction is not received within the first predetermined period of time ”, in combination with the remaining claimed limitations as recited in claim 19 (claims 20-21 are allowable since they are dependent on claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 
/Minh D A/
Primary Examiner
Art Unit 2844